—Judgment unanimously affirmed. Memorandum: Upon our review of the plea minutes, we are not satisfied that "defendant’s waiver of the right to appeal reflects a knowing and voluntary choice” (People v Callahan, 80 NY2d 273, 280). We therefore reach the merits of the challenge to defendant’s sentence (cf., People v Saunders, 190 AD2d 1092,1093, lv denied 81 NY2d 1019) and conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Rogowski, J.—Attempted Arson, 3rd Degree.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.